Matter of Yusapov v Mella (2015 NY Slip Op 07457)





Matter of Yusapov v Mella


2015 NY Slip Op 07457


Decided on October 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2015

Tom, J.P., Acosta, Richter, Kapnick, JJ.


15877 31/15 178/10

[*1] In re Nekadam Yusapov, et al., [M-2742] Petitioners,
vHon. Rita Mella, etc., Respondent.


David Bellon, Brooklyn, for petitioners.
Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
And said proceeding having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated September 18, 2015,
It is unanimously ordered that the application be and the same hereby is deemed withdrawn in accordance with the terms of the aforesaid stipulation, without costs or disbursements.
ENTERED: OCTOBER 13, 2015
CLERK